KING, Circuit Judge
(concurring). In this case the writ of error is sued out alone by the partnership, and the error assigned is the service on it, by service on its agent. Under the law of Louisiana, in which the principal office of this partnership was located, and where the contracts here sued were made—
“the partnership once formed and put into action, becomes, in contemplation of law, a moral being, distinct from the persons who compose it. It is a civil person, which has its peculiar rights and attributes. * * * Hence, therefore, the partners are not the owners of the partnership property. The ideal being, thus recognized by a fiction of law, is the owner. * * * This distinction, between the partnership as an abstract ideal being and the persons who compose it, is illustrated by rules so familiar that it would be an unnecessary waste of time to argue in their defense.” Smith v. McMicken, 3 La. Ann. 319, 322.
This case has been frequently followed. Pittman & Barrow v. Robicheau, 14 La. Ann. 108; Succession of Pilcher, 39 La. Ann. 362, 1 South. 929. The law of Louisiana therefore recognizes the doctrine of the separate entity of a partnership in the fullest manner. 20 R. C. L. p. 804.
As the law of Louisiana regards a commercial partnership as a legal entity separate from the partners, it would seem that the law could provide for service of suits against such legal entity by service of process at its place of business on an agent of the abstract legal entity, the judgment based on such service to bind only the legal entity and operate as a lien on its property. Pennoyer v. Neff, 95 U. S. 714, 735, 24 L. Ed. 565